Citation Nr: 1814801	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1983 to January 1988.  This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this appeal to obtain adequate VA examinations and compliance with prior Board remands.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board previously remanded this issue in September 2015 to obtain a clarifying opinion regarding whether the Veteran's left knee disability is related to his service.  Specifically, the Board requested that the examiner identify all current diagnoses of the left knee and provide an opinion of whether it is at least as likely as not that the disorder manifested in or was otherwise related to the Veteran's service to include his documented in-service iliotibial band (ITB) syndrome and complaints of continuous symptoms since separation from service at the November 2014 Board hearing.  The examiner was further requested to specifically consider the June 2014 private positive nexus opinion.  Thereafter, in a January 2016 report, the VA examiner opined after review of the Veteran's claims folder that the Veteran's left knee condition was not related to service.  The examiner briefly addressed the Veteran's history of the left knee and noted that he took into consideration the June 2014 private opinion, but found that the Veteran's ITB syndrome was not likely to have caused his current arthritis and that such was instead caused by the Veteran's weight.  However, the Board notes that the examiner failed to address the Veteran's diagnoses of status post left knee replacement in 2009 and 2010.  Furthermore, the examiner did not adequately address the June 2014 positive opinion as that examiner opined that the injury in the Navy and his ITB syndrome caused the knee condition.  Accordingly, remand is required for a new VA opinion.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the foregoing development, obtain a clarifying opinion from the examiner who provided the October 2008 VA opinion or another qualified examiner.  If the physician concludes that an examination is required, one should be provided.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided. 

The examiner must identify all current diagnoses of the left knee, including addressing the 2009 and 2010 status post left total knee replacements.  For each currently diagnosed disorder, the examiner must provide the following opinion: is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include his documented in-service injury and iliotibial band syndrome and complaints of continuous symptoms since separation from service at the November 2014 Board hearing? The examiner must specifically consider the June 2014 private nexus opinion.

4.  Review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

